Citation Nr: 0901273	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for lower right leg and 
ankle disability.  
 
 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1951 to March 1954.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  On his January 2006 Form 9 the 
veteran requested a Travel Board hearing and a hearing was 
scheduled for September 2008.  The veteran subsequently 
indicated that he was unable to attend the hearing and did 
not indicate a desire to reschedule.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's cervical spine disability did not become 
manifest in service or for many years thereafter and is not 
shown to be related to service.

2.  The veteran's lumbar spine disability did not become 
manifest in service or for many years thereafter and is not 
shown to be related to service.

3.  Any current right lower leg or ankle disability did not 
become manifest in service or for many years thereafter and 
is not shown to be related to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

2.  The criteria for entitlement to service connection for 
lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

3.  The criteria for entitlement to service connection for 
right lower leg and ankle disability are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A subsequent March 2006 letter     
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  Additionally, the veteran 
was provided with VA examinations, pertaining to his cervical 
and lumbar spine disabilities.  The Board notes that the RO 
attempted to obtain the veteran's service medical records but 
was informed by the National Personnel Records Center (NPRC) 
that it did not have the veteran's service medical records on 
file and that the records were likely destroyed by the 1973 
fire.  The RO affirmatively informed the veteran of the loss 
of the records in January 2005 letter and provided him with 
an NA Form 13055, so that he could identify any dates of 
treatment he received in service, so the RO could attempt to 
request records from the National Archives.  In response, the 
veteran indicated that he had received treatment at the Fort 
Campbell Kentucky post hospital from April 1951 to May 1951.  
Pursuant to this information the RO was able to obtain some 
Surgeon General's Office records (based on hospital admission 
cards) providing a summary of hospital treatment the veteran 
received in service.  As there is no indication from the 
record that any additional service medical records would be 
available from any alternative source, the Board finds that 
VA has met it's heightened duty to assist applicable to cases 
where the service medical records have been destroyed or 
lost.  

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
veteran's claim for service connection for right ankle 
disability.  An examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and (B) establishes that the 
veteran suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  In the instant case the Board finds that it is 
not established that the veteran incurred an ankle or lower 
leg injury in service and that the evidence of record does 
not indicate that any current leg or ankle disability may be 
associated with service. 

Although the veteran has more recently reported that such a 
leg/ankle injury did occur, the Board does not find this 
report credible.  Notably, the veteran's 1954 separation 
examination showed normal lower extremities and did not note 
any prior lower extremity injury.  Also, at a September 1972 
VA examination, the veteran affirmatively reported that he 
had no difficulties or illnesses during service.  The Board 
credits this September 1972 account pertaining to injury in 
service as it is more contemporaneous to service and 
represents a statement against the veteran's interest in 
potentially receiving service connected compensation.  See 
Federal Rules of Evidence, Rule 804(b)(3).  Conversely, the 
veteran's more recent allegations are self-serving in that if 
credited, they could help him obtain service connected 
compensation.  Regarding a possible association between any 
current ankle or lower leg disability and service, the Board 
notes that the veteran has made only a bare contention that 
he should receive service connected compensation on the basis 
of this alleged injury.  As the veteran has provided no basis 
for this contention, the Board cannot consider it as actual 
evidence indicating that such an association may exist.  See 
38 C.F.R. § 3.159(c)(4)(C).  Thus, the Board does not find 
that it meets even the low evidentiary threshold that is 
applicable to the production of evidence necessary to 
indicate an association between an event in service and a 
current disability.  See Id.; Mclendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Accordingly, given that a leg/ankle injury 
in service is not established and given that the evidence 
does not indicate that the claimed leg/ankle disability or 
symptoms may be associated with an established injury in 
service, an examination is not necessary.  38 C.F.R. § 
3.159(c)(4).  

II.  Factual Background

As mentioned above, most of the veteran's service medical 
records were destroyed by fire.  Surgeon General records do 
not reveal any hospitalization for lumbar or cervical spine 
disability or for leg or ankle disability.  A notation 
pertaining to August 1952 does indicate that the veteran was 
in a motor vehicle accident where he incurred a contusion to 
the posterior thoracic wall resulting in a 3 day 
hospitalization.  On February 1954 separation examination the 
spine and lower extremities were both found to be normal.  

A June 1972 letter from Dr. Herbert Lourie, M.D. indicated 
that he was the neurosurgeon caring for the veteran.  Dr. 
Lourie noted that the veteran remained disabled because of 
advanced cervical spondylosis, causing pain and weakness when 
he was active.  

A September 1972 cervical spine X-ray showed narrowing of the 
disc space between C6 and C7.  It was noted that it was a 
postoperative spine with spinous processes of C4, 5, 6 and 7 
removed.  There was no cervical rib seen.  There may have 
been a slight disc narrowing between the bodies of C5 and 6 
and between 6 and 7.  The main narrowing was between 6 and 7.  

On September 1972 VA cervical spine examination the diagnosis 
was cervical spondylosis status post surgical removal of C4, 
5 and 6 spinous processes.  The veteran reported that in May 
of 1971 while he was at work he was lifting and felt his neck 
"snap".  As a result, he developed pain in his neck with 
associated pain radiating down his right arm and associated 
tremor of the right hand.  He had received surgery on his 
neck in August of 1971.  It was also noted that the veteran 
had had an automobile accident in 1969 where he fractured his 
sternum.  Additionally, the veteran reported that he had no 
difficulties or illnesses during service.  He underwent a 
second surgery in August 1972 from Dr. Lourie for removal of 
bone spurs in the cervical area, which were impinging on the 
nerves.   The veteran noted that he was in service for three 
years ending in 1954 but had no difficulties or illnesses 
then.  Physical examination showed that flexion and extension 
of the neck caused discomfort in the posterior cervical area.  
In a sitting position it was noted that the veteran held his 
right upper extremity tensely and that there was a coarse 
resting tremor.  There was tenderness to percussion in the 
right and left shoulder joints.  

On April 1972 VA examination the diagnostic impression was 
cervical spondylosis, postoperative.  The veteran reported 
that he had surgery in 1971 because of increasing pain in his 
cervical spine.  He also described continued cervical pain, 
which tended to radiate into both upper extremities and which 
was associated with numbness and tingling in the extremities 
and weakness of the upper extremities bilaterally.  Physical 
examination showed reduced extension and lateral motion of 
the neck.  The veteran complained of discomfort on all 
motion.  There was weakness in the grip of the right hand as 
compared to the left.  

A May 1995 VA MRI of the cervical spine produced a diagnostic 
impression of residual spinal stenosis at C3-4, above the 
laminectomy site, with cord compression at that level.  

An August 1998 VA progress note shows that the veteran had 
incurred a wound to his right leg after he fell and gouged 
the leg while playing with his granddaughter.  The diagnostic 
assessment was right leg tibial wound.  A subsequent October 
2004 progress note shows that the wound had closed and there 
was minimal site swelling. 

A March 1999 CT scan of the cervical spine produced a 
diagnostic impression of multi level spondylotic changes 
status post long posterior laminectomy.  

A May 1999 VA progress note shows pertinent diagnostic 
assessments of chronic neck pain status post prior 
laminectomy and tremor.

VA physical therapy records from January 2004 to October 2004 
show ongoing treatment for cervical and lumbar spine related 
pain.  A July 2004 progress note shows that the veteran was 
complaining of right lower extremity pain from the foot to 
the hip.  

In his January 2004 claim the veteran indicated that he 
injured both his back and neck in service while participating 
in parachutist school.  He also indicated that he injured his 
right ankle while stationed in Germany.  

October 2004 VA lumbar spine X-rays showed anatomic alignment 
without focal osseous lesions.  There was moderate multi-
level degenerative disc disease.  Facet hypertrophy was seen 
at L4-S1 levels.  The S-I joints were unremarkable.  

A November 2004 CT scan of the lumbar spine showed a 
diagnostic impression of degenerative changes most 
significant at L4-5 and L5-S1, with severe spinal stenosis at 
L4-5.

In a 2004 letter the veteran's sister indicated that she 
remembered that when the veteran came home from service he 
walked with a slight limp and complained of his back 
bothering him.  She also noted that the veteran had had 
problems with his back off and on for quite some time.

On March 2005 VA neurosurgery consult the pertinent diagnosis 
was spinal stenosis.  The veteran reported low back pain and 
limited walking distance of about 100 feet.  It was noted 
that the veteran required continued anticoagulation therapy 
for an artificial heart valve and would not be a good 
candidate for lumbar laminectomy surgery.   

VA pain clinic notes from July 2005 to February 2006 show 
ongoing treatment for the veteran's lumbar and cervical spine 
related pain.    

At a September 2005 informal conference the veteran reported 
that he made 6 or 7 parachute jumps in service and he 
sustained injury to his neck and low back on different jumps.  
He then aggravated his neck problem while working at Chrysler 
in May 1971.  The veteran also reported that he was treated 
for back problems during the 1980s at the Tucson VA Medical 
Center.  He further contended that he injured his right leg 
and ankle during service when a can struck him.

A November 2005 pain clinic assessment showed that the 
veteran reporting neck pain primarily in the neck and 
shoulders with some trouble with his grip.  His low back pain 
was primarily in the back and hips.  His current pain level 
was 9 out of 10.  

On November 2007 VA examination the veteran reported that he 
started having neck pain about 1951.  The pain was caused by 
a parachute jump and he had experienced neck symptoms ever 
since.  His neck was checked by medical personnel in service 
but no specific treatment was given.  The veteran denied any 
injuries to the neck after service.  The examiner then asked 
about the motor vehicle accident in 1969 and the veteran 
acknowledged that he did have the accident but it did not 
make his neck any worse.  The examiner then asked about the 
injury in 1971 and the veteran stated that the injury 
involved lifting and that it increased his neck pain, 'at 
that time.'  The veteran reported significant current neck 
pain and was being treated with a Fenatyl patch and Oxycodone 
for pain.  

Regarding the lower back, the veteran reported initial pain 
onset in service approximately a few months after onset of 
neck pain.  He was also seen for the back pain but no 
specific treatment was provided.  He denied any injuries 
after service to the lower back.  He also reported 
significant, ongoing low back pain.  

Physical examination showed tremor in both upper extremities 
at rest, right greater than the left.   There was pain on 
palpation of the right and left paralumbar muscles without 
muscle spasm.  There was also pain on midline percussion of 
the lumbar spine.  The cervical spine was also tender to 
palpation on the right and the left.  Range of motion testing 
of the cervical spine showed decreased flexion, extension, 
left lateral rotation and right lateral rotation.  The 
examiner found that the veteran's degenerative changes of the 
cervical spine were most significant at C3-4 with severe 
central narrowing.  The veteran's functional impairment was 
moderately severe.  The lumbosacral spine diagnosis was 
multilevel degenerative changes, especially at L4-5 with 
canal stenosis at that level.  The veteran's functional 
impairment of the lumbar spine was also moderately severe.  
After noting the 1972 record where the veteran had reported 
that he had no physical difficulties or losses in service, 
and the lack of any service medical records showing treatment 
for either lumbar or cervical spine disability, the examiner 
found that it was less likely than not that the veteran's 
lumbar and cervical spine disabilities were caused by or 
related to military service.

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including arthritis  
(i.e., degenerative joint disease), are presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Cervical Spine Disability

The available service medical records do not show any 
cervical spine problems in service with the February 1954 
separation examination showing a normal spine.  Nor is there 
any evidence showing arthritis of the cervical spine in the 
first post-service year.  38 C.F.R. §§ 3.307, 3.309.  Surgeon 
General's records do show that the veteran received treatment 
for a thoracic spine contusion in August 1952 but there is no 
indication that the cervical spine was affected or that the 
veteran incurred any residuals from this contusion.  The 
veteran has alleged that he did injure his spine in service 
as a result of parachute jumps and that he was evaluated by 
medical personnel for this injury.  The Board does not find 
this allegation credible, however, as the veteran had much 
earlier (i.e. at the September 1972 examination) reported 
that he had had no difficulties or illnesses during service.  
As noted above, the Board finds this earlier statement more 
credible as it represents a statement against the veteran's 
interest in potentially receiving service connected 
compensation.  See Federal Rules of Evidence, Rule 804(b)(3).  
Thus, the lack of credibility of the veteran's allegation of 
in service injury combined with the lack of any finding of 
spinal problems on separation examination places the weight 
of the evidence against a finding that the veteran incurred a 
cervical spine injury in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

After service, the record does not contain any reference to 
cervical spine disability until 1972 when it was noted that 
the veteran injured his neck at work in 1971, some 17 years 
after service.  A lengthy interval of time between service 
and initial postservice manifestation of a "disability" for 
which service connection is sought is, of itself, a factor 
against a finding that the disability was incurred or 
aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Moreover, none of the post-service medical 
records contain any indication that the veteran's cervical 
spine disability noted so many years after the veteran's 
separation from active service, is related to such service.  
38 C.F.R. § 3.303(d).  To the contrary, the November 2007 VA 
examiner specifically found that it was less likely than not 
that the veteran's cervical spine disability was caused by or 
related to military service.  Id.  

Given that it is not established that the veteran incurred a 
cervical spine injury in service; given that arthritis of the 
cervical spine was not shown in the first post-service year; 
and given that it is not shown that the veteran's current 
cervical spine disability is related to service, the 
preponderance of the evidence is against this claim and it 
must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.307, 3.309, Gilbert, 1 Vet. App. 49, 55 (1990).
  
Lumbar Spine Disability

A similar analysis applies to the veteran's claim for service 
connection for lumbar spine disability.  The available 
service medical records do not show any lumbar spine problems 
in service with the February 1954 separation examination 
showing a normal spine.  Although the Surgeon General's 
records do show that the veteran received treatment for a 
thoracic spine contusion in August 1952, there is no 
indication that the lumbar spine was affected or that the 
veteran incurred any residuals from this contusion.  Nor is 
there any evidence showing arthritis of the lumbar spine in 
the first post-service year.  38 C.F.R. §§ 3.307, 3.309.  The 
veteran has alleged that he did injure his lumbar spine in 
service as a result of parachute jumps and that he was 
evaluated by medical personnel for this injury.  The Board 
does not find this allegation credible, however, given his 
September 1972 statement against interest that he had had no 
difficulties or illnesses during service.  See Federal Rules 
of Evidence, Rule 804(b)(3).   The lack of credibility 
combined with the lack of any finding of spinal problems on 
separation examination places the weight of the evidence 
against a finding that the veteran incurred a lumbar spine 
injury in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

After service, the record does not contain any reference to 
lumbar spine disability until 2004, some 50 years after 
service, when radiological testing showed degenerative disc 
disease and spinal stenosis.  The veteran did allege that he 
had earlier post service treatment for low back disability 
for which records were not available, but in any case, he did 
not indicate any post service treatment prior to 1971.  Once 
again, a lengthy interval of time between service and initial 
postservice manifestation of a "disability" for which 
service connection is sought is, of itself, a factor against 
a finding that the disability was incurred or aggravated in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, none of the post-service medical records 
contain any indication that the veteran's lumbar spine 
disability noted so many years after his separation from 
service is related to such service.  38 C.F.R. § 3.303(d).  
To the contrary, the November 2007 VA examiner specifically 
found that it was less likely than not that the veteran's 
lumbar spine disability was caused by or related to military 
service.  Id.

Given that it is not established that the veteran incurred a 
lumbar spine injury in service; given that arthritis of the 
lumbar spine was not shown in the first post-service year; 
and given that it is not shown that the veteran's current 
lumbar spine disability is related to service, the 
preponderance of the evidence is against this claim and it 
must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.307, 3.309, Gilbert, 1 Vet. App. 49, 55 (1990).  

Lower right leg and ankle disability

The available service medical records do not show any ankle 
or lower leg injuries in service with the February 1954 
separation examination showing normal lower extremities.  
Although the veteran has alleged that he did incur an 
ankle/lower leg injury in service, the Board does not find 
this allegation credible given his earlier September 1972 
statement against interest indicating that he had had no 
difficulties or illnesses during service.  See Federal Rules 
of Evidence, Rule 804(b)(3).  Taking into account the 
veteran's lack of credibility and the lack of any findings of 
ankle or lower leg problems on separation examination, the 
weight of the evidence is against a finding that a right 
lower leg/ankle injury was incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Nor is there any evidence that 
arthritis of the right lower leg/ankle was incurred in the 
first postservice year.  38 C.F.R. §§ 3.307, 3.309. 

After service, the record does not show any findings of lower 
extremity problems until 1998, some 44 years after service.  
The veteran has alleged earlier post service treatment for 
right lower extremity disability for which records were not 
available, but in any case, he did not indicate any post 
service treatment prior to 1971.  Once again, a lengthy 
interval of time between service and initial postservice 
manifestation of a "disability" for which service 
connection is sought is, of itself, a factor against a 
finding that the disability was incurred or aggravated in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, none of the post-service medical records 
contain any indication that any current right lower extremity 
disability is related to such service and as mentioned  
above, a VA examination is not necessary in this case.  38 
C.F.R. §§ 3.303(d), 3.159(c)(4).     

Further, the Board notes that it is not clear from the record 
that the veteran has any independent right lower extremity 
disability as his right lower extremity pain appears to be 
connected to his low back disability, and the tibial wound, 
which he incurred in 1998 has apparently healed.  As the 
veteran's claim must be denied on other grounds, however, the 
Board has not made a formal finding as to whether a current, 
independent right lower extremity disability is present.  

Given that it is not established that the veteran incurred a 
right lower leg or ankle injury in service; given that 
arthritis of the right lower leg or ankle was not shown in 
the first post-service year; and given that it is not shown 
that any current right lower leg or ankle disability is 
related to service, the preponderance of the evidence is 
against this claim and it must be denied.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, Gilbert, 1 Vet. App. 
49, 55 (1990).  

ORDER

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for lower right leg and 
ankle disability is denied.  




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


